Title: From John Adams to Henry Downes, 7 July 1798
From: Adams, John
To: Downes, Henry



To the Citizens of Caroline County in the State of Maryland.Gentlemen
Philadelphia July 7th. 1798


Your Address has been presented to Me as You desired by your Representative in Congress Mr: Hindman.—
The present State of our National Affairs indeed demands the Attention of every Citizen, & Uniformity of principles will be our greatest Security.—With your Sentiments of Duty & Love to your Country, if They should be general & uniform throughout the Nation, We may all have Confidence in the gracious Protection of the supreme Ruler.—
Your Approbation of the Measures of Government is a great Satisfaction.—
I cannot agree with You that Tranquillity is always the first of National Blessings—There are Times and Objects, which demand of Men, & especially of Freemen, the Sacrafice of peace Property & Life—Indeed there can be no Peace without uniting, to place the necessary Barriers against the Impulses of Passion, the Insinuations of foreign Influence, the Intrigues of Faction, the Haste of Folly, & the Spirit of Encroachment.—

John Adams